Name: COMMISSION REGULATION (EC) No 1696/95 of 11 July 1995 amending Regulation (EC) No 1660/95 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  cooperation policy
 Date Published: nan

 No L 161 /26 rm Official Journal of the European Communities 12. 7. 95 COMMISSION REGULATION (EC) No 1696/95 of 11 July 1995 amending Regulation (EC) No 1660/95 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1538/95 (2), Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (3), and in particular Article 8 (3) thereof, Whereas Commission Regulation (EC) No 1 660/95 (4) suspended the issuing of export certificates for certain milk products ; whereas, therefore, it was not possible to take further action in respect of applications for licences for, among others, humanitarian exports by non-govern ­ mental organizations of certain milk products to Croatia, Bosnia-Herzegovina, Slovenia and Rwanda ; whereas this result was not intended and Regulation (EC) No 1660/95 should therefore be amended retroactively in these excep ­ tional circumstances to allow these exports, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EC) No 1660/95 is hereby replaced by the following : '2 . No further action shall be taken in respect of applications for licences pending which would have been issued from 7 July 1995 with the exception of :  licences deposited by non-governmental organiza ­ tions for milk products falling within CN codes 0401 , 0402 91 19 and 0406 and with a country of destination indicated by code 091 , 092, 093 or 324 ;  those referred to in Article 6 (1 ) of Regulation (EC) No 1466/95/ Article 2 This Regulation shall enter into force on 12 July 1995. It shall apply from 7 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28. 6. 1968 , p. 13. (2) OJ No L 148 , 30. 6. 1995, p. 17. h) OJ No L 144, 28. 6. 1995, p. 22. (4) OJ No L 156, 7. 7. 1995, p. 75.